                Case 6:16-bk-10096-WJ                 Doc 1130 Filed 08/14/19 Entered 08/14/19 14:36:17           Desc
                                                        Main Document    Page 1 of 17


                       1 James C. Bastian, Jr. - Bar No. 175415
                         Melissa Davis Lowe - Bar No. 245521
                       2 SHULMAN HODGES & BASTIAN LLP
                         100 Spectrum Center Drive, Suite 600
                       3 Irvine, California 92618
                         Telephone:      (949) 340-3400
                       4 Facsimile:      (949) 340-3000
                         Email:          JBastian@shbllp.com
                       5                 MLowe@shbllp.com

                       6 Attorneys for Lynda T. Bui,
                         Chapter 7 Trustee
                       7

                       8                                   UNITED STATES BANKRUPTCY COURT

                       9                     CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION
                     10

                     11       In re                                             Case No. 6:16-bk-10096-WJ

                     12       METROPOLITAN AUTOMOTIVE                           Jointly Administered with
                              WAREHOUSE, INC., a                                Case No. 6:16-bk-10105-WJ
                     13       California corporation,
                                                                                Chapter 7
                     14                          Debtor.
                                                                                THIRD SUPPLEMENT TO FOURTH
                     15       STAR AUTO PARTS, INC., a                          INTERIM APPLICATION FOR
                              California corporation,                           APPROVAL OF FEES AND
                     16                                                         REIMBURSEMENT OF EXPENSES BY
                                                 Debtor.                        SHULMAN HODGES & BASTIAN LLP,
                     17                                                         ATTORNEYS FOR CHAPTER 7
                                                                                TRUSTEE
                     18
                                                                                Hearing:
                     19                                                         Date:    September 10, 2019
                                                                                Time:    1:30 p.m.
                     20                                                         Place: Courtroom 304
                                                                                         United States Bankruptcy Court
                     21                                                                  3420 Twelfth Street
                                                                                         Riverside, CA 92501
                     22
                                      TO THE HONORABLE WAYNE JOHNSON, UNITED STATES BANKRUPTCY
                     23
                            JUDGE, AND ALL INTERESTED PARTIES:
                     24
                                      Shulman Hodges & Bastian LLP (the “Firm”) submits this Third Supplement to its Fourth
                     25
                            Interim Application for Approval of Fees and Reimbursement of Expenses (“Fourth Fee
                     26
                            Application”) as requested by the Court in its Third Memorandum Regarding Pending Fee
                     27
                            Applications (“Memorandum”) Scheduling Order (Docket 1120).
                     28
 SHULMAN HODGES &
     BASTIAN LLP

                                                                            1
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618        5216-000\1405015.1
                Case 6:16-bk-10096-WJ               Doc 1130 Filed 08/14/19 Entered 08/14/19 14:36:17                  Desc
                                                      Main Document    Page 2 of 17


                       1                                          I.      INTRODUCTION

                       2             The Firm appreciates the Court’s questions and requests and responds to each as presented

                       3 by the Court below.

                       4                                 II.    RESPONSE TO MEMORANDUM

                       5 A.          Table 1 and Table 2

                       6             As requested by the Court, attached hereto as Table 2 is a table which identifies and lists all

                       7 the fees for non-insider Avoidance Actions broken down for each matter for each of the four fee

                       8 application periods. The gray cells on Table 2 reflect the differences from the Court’s Table 1,

                       9 which do not change the total fees incurred overall, but reallocates them between the reporting
                     10 periods to address the requests of the Court that the chart reflect when the fees were incurred rather

                     11 than when they were included in a fee application.

                     12              The attached Table 2 reaches the same final conclusion as the Court’s Table 1.
                     13              Finally, Table 2 lists all fees incurred by the Firm for all non-insider actions for the period
                     14 from October 20, 2016 (the effective date of the Firm’s employment) to May 8, 2019.

                     15 B.           Figure of $63,130.25

                     16              The figure of $63,130.25 is included in Table 1 and Table 2. The Firm is not seeking

                     17 $63,130.25 plus the fees listed in Table 1 (or Table 2) for all Non-Insider Avoidance Claims.

                     18 C.           The Amended Table at the End of the Second Supplemental Brief

                     19              As requested by the Court, attached hereto is an amended table (labeled as “Amended

                     20 Exhibit 1”), which sets forth the status of the settlement funds received by the Trustee and the Firm’s

                     21 contingency fees related to the Insider and Non-Insider Avoidance Claims. Amended Exhibit 1

                     22 amends and revises the original Exhibit 1 to add a new column which provides the total of the

                     23 settlement funds received by the Trustee. The remaining balance owing on the settlements funds

                     24 has been reduced since the original table was submitted to the Court because an additional payment

                     25 was received from Jobber’s Wholesale, Inc.

                     26 D.           Charts on Pages 29, 59, 60, 61, 62 and 63 of the Fourth Fee App

                     27              Attached hereto as Table 3 is a new table which provides summaries of the Fourth Fee

                     28 Application project categories that are listed on pages 29, 59, 60, 61, 62 and 63 of the Fourth Fee
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                            5216-000\1405015.1                                 2
                Case 6:16-bk-10096-WJ                      Doc 1130 Filed 08/14/19 Entered 08/14/19 14:36:17                  Desc
                                                             Main Document    Page 3 of 17


                       1 Application. The summaries for each category (which include necessary corrections), are broken

                       2 down for each of the four fee application periods as requested by the Court.

                       3 E.          Force Ten Partners, LLC Fee Application

                       4             The Firm has communicated with Force Ten Partners, LLC (“Force Ten”) regarding the

                       5 Court’s request in the Memorandum. Force Ten has provided the following chart which provides a

                       6 breakdown of Force Ten’s fees for insider litigation and non-insider litigation:

                       7
                                                                  First App          Second App       Third App        Total Fees
                       8
                                                 Insider          $6,377.50          $17,732.50        $7,115.00        $31,225.00
                       9
                                          Non-Insider             $50,255.00         $25,270.00        $2,025.00        $77,662.50
                     10
                                                                  $56,632.50         $43,002.50        $9,140.00       $108,887.50
                     11

                     12                                                III.     CONCLUSION
                     13              The Firm will be happy to answer any further questions of the Court before or at the
                     14 continued hearing on the Fourth Fee Application. The Firm also thanks the Court for its diligence

                     15 and consideration of the Fourth Fee Application.

                     16                                                       SHULMAN HODGES & BASTIAN LLP
                     17

                     18 DATED: August 14, 2019                                By:          /s/ James C. Bastian, Jr.
                                                                                    James C. Bastian, Jr.
                     19                                                             Melissa Davis Lowe
                                                                                    Attorneys for Lynda T. Bui,
                     20                                                             Chapter 7 Trustee
                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                            5216-000\1405015.1                                       3
Case 6:16-bk-10096-WJ   Doc 1130 Filed 08/14/19 Entered 08/14/19 14:36:17   Desc
                          Main Document    Page 4 of 17




                                       Table 2
                                       Case 6:16-bk-10096-WJ            Doc 1130 Filed 08/14/19 Entered 08/14/19 14:36:17                  Desc
                                                                          Main Document    Page 5 of 17

                    Litigation                                               First                Second      Third      Fourth        Total Fees    Total Fees
                                                                            Fee App               Fee App    Fee App     Fee App      Undiscounted   Discounted
Group A             Advanced Innovative Technology Corporation             $2,915.00             $2,012.50    $0.00       $0.00        $4,927.50         $2,463.75

Group A             Anthem Blue Cross                                        $0.00               $3,230.00   $314.00      $0.00        $3,544.00        $1,772.00

Group A             Ashland LLC fka Ashland Inc. (Valvoline)               $1,280.00             $1,785.00    $0.00       $0.00        $3,065.00        $1,532.50

Group A             BMW Bank of North America                                $0.00               $2,460.00   $561.50      $0.00        $3,021.50        $1,510.75

Group A             Brookdale Senior Living Communities,                     $0.00               $1,517.50   $1,922.50   $925.00       $4,365.00        $2,182.50
                    Inc.
Group A             Cardone Industries (and AA1)                           $1,669.00             $1,851.50   $3,771.50   $4,233.00     $11,525.00       $5,762.50

Group A             CCNSG, Inc./Riptide Systems                            $1,795.00               $85.00     $0.00       $0.00        $1,880.00          $940.00

Group A             Citibank, N.A.                                           $0.00               $1,447.50   $2,685.00   $190.00       $4,322.50        $2,161.25

Group A             Core Supply Company                                    $1,715.00              $425.00     $0.00       $0.00        $2,140.00        $1,070.00

Group A             CWD, LLC                                               $23,439.00            $5,457.50    $0.00       $0.00        $28,896.50      $14,448.25

Group A             Epicor Software Corporation                            $1,547.50             $1,205.00    $0.00       $0.00        $2,752.50        $1,376.25

Group A             FedEx Freight, Inc.                                     $325.00               $825.00    $2,111.50    $47.50       $3,309.00        $1,654.50

Group A             FedEx Ground Package System, Inc.                       $495.00              $1,175.00   $1,321.50   $142.50       $3,134.00        $1,567.00

Group A             FleetCor Technologies Operating Company, LLC           $2,360.00               $85.00     $0.00       $0.00        $2,445.00        $1,222.50

Group A             IAP West, Inc.                                         $1,820.00             $2,560.00    $0.00       $0.00        $4,380.00        $2,190.00

Group A             Jobber's Wholesale, Inc.                                $467.50              $1,281.50   $7,262.50   $6,181.50     $15,193.00       $7,596.50

Group A             JP Morgan Chase Bank                                     $0.00               $2,316.50   $1,416.50   $4,351.50     $8,084.50        $4,042.25

Group A             KYB Americas Corporation                               $2,790.00             $4,450.00   $171.50      $0.00        $7,411.50        $3,705.75

Group A             Mann+Hummel Filtration Technology US LLC, fka Wix      $1,447.50             $1,412.50    $0.00       $0.00        $2,860.00        $1,430.00
                    Filtration Corp
Group A             MAS Automotive Distribution, Inc.                      $2,162.50               $42.50     $0.00       $0.00        $2,205.00        $1,102.50

Group A             Merit Oil Company                                      $1,650.00             $2,757.50   $134.00      $0.00        $4,541.50        $2,270.75

Group A             R. Super General Contractor                              $0.00               $1,832.50   $4,296.50    $4,893.50    $11,022.50       $5,511.25




** Shaded cells reflect changes from the Court's Table 1                                Table 2, Page 1
                                       Case 6:16-bk-10096-WJ     Doc 1130 Filed 08/14/19 Entered 08/14/19 14:36:17                   Desc
                                                                   Main Document    Page 6 of 17

                    Litigation                                        First                Second       Third      Fourth        Total Fees    Total Fees
                                                                     Fee App               Fee App     Fee App     Fee App      Undiscounted   Discounted
Group A             Robert Bosch, LLC                                $452.50              $2,037.50    $609.00      $0.00        $3,099.00         $1,549.50

Group A             San Bernardino County Tax Collector               $0.00               $2,207.50    $124.00      $0.00        $2,331.50        $1,165.75

Group A             Schaeffler Group USA, Inc.                       $552.50              $1,802.50    $171.50      $0.00        $2,526.50        $1,263.25

Group A             Spartan Staffing, Inc.                          $2,275.00               $42.50      $0.00      $0.00         $2,317.50        $1,158.75

Group A             Standard Motor Products, Inc.                   $1,580.00             $4,863.50   $1,321.50     $0.00        $7,765.00        $3,882.50

Group A             Star2Star Communications, LLC                   $1,990.00               $42.50      $0.00      $0.00         $2,032.50        $1,016.25

Group A             Tenneco Automotive Operating Company, Inc.      $3,044.00             $2,337.50     $0.00      $0.00         $5,381.50        $2,690.75

Group A             The Timken Company                              $1,047.50             $1,237.50     $0.00      $0.00         $2,285.00        $1,142.50

                    Total Group A                                   $58,819.50           $54,785.50   $28,194.50   $20,964.50   $162,764.00    $81,382.00




Group B             American Express Co.                            $18,001.50            $4,479.00   $3,744.00     $0.00        $26,224.50      $13,112.25

Group B             Bank of America                                   $0.00               $1,682.50   $1,824.00     $0.00        $3,506.50        $1,753.25

Group B             Daisy Wheel Ribbon Co., Inc.                    $2,092.50               $0.00       $0.00       $0.00        $2,092.50        $1,046.25

Group B             Dorman Products                                  $434.50              $5,656.00   $1,330.00     $0.00        $7,420.50        $3,710.25

Group B             Liberty Bell Equip. Corp.                       $1,030.00               $0.00       $0.00       $0.00        $1,030.00          $515.00

Group B             M.D.M. Packaging & Supplies, Inc.               $2,171.50               $0.00       $0.00       $0.00        $2,171.50        $1,085.75

Group B             Merrill Lynch - Bank of America                   $0.00               $1,811.50   $1,796.50     $0.00        $3,608.00        $1,804.00

Group B             Metropolitan Telecom of CA                       $547.50              $1,195.00   $3,255.50     $0.00        $4,998.00        $2,499.00

Group B             NGK Spark Plugs (U.S.A.)                        $2,222.50               $0.00       $0.00       $0.00        $2,222.50        $1,111.25

Group B             Plews, Inc.                                      $835.00                $0.00       $0.00       $0.00         $835.00           $417.50

Group B             Prudential Overall Supply                       $1,202.50               $0.00       $0.00       $0.00        $1,202.50          $601.25

Group B             Ryder Truck Rental, Inc.                        $1,765.00               $0.00       $0.00       $0.00        $1,765.00          $882.50




** Shaded cells reflect changes from the Court's Table 1                         Table 2, Page 2
                                       Case 6:16-bk-10096-WJ           Doc 1130 Filed 08/14/19 Entered 08/14/19 14:36:17                Desc
                                                                         Main Document    Page 7 of 17

                    Litigation                                              First                Second        Third     Fourth     Total Fees    Total Fees
                                                                           Fee App               Fee App      Fee App    Fee App   Undiscounted   Discounted
Group B             Southern Calif. Edison                                $2,830.00               $0.00        $0.00      $0.00     $2,830.00         $1,415.00

Group B             Spherion Staffing, LLC                                $1,937.50               $0.00        $0.00      $0.00     $1,937.50          $968.75

Group B             Staffmark Investment, LLC                              $647.50                $0.00        $0.00      $0.00      $647.50           $323.75

Group B             Staples, Inc.                                         $1,835.00               $0.00        $0.00      $0.00     $1,835.00          $917.50

Group B             Sunnyday Lawn Service                                   $0.00               $2,255.00     $799.00     $0.00     $3,054.00        $1,527.00

                    Total Group B                                         $37,552.50           $17,079.00   $12,749.00    $0.00     $67,380.50    $33,690.25




Group C             Bank of the West                                       $335.00              $1,565.00   $0.00         $0.00     $1,900.00          $950.00

Group C             Chubb & Son, Inc.                                      $360.00               $552.50    $0.00         $0.00      $912.50           $456.25

Group C             Colonial Life Insurance                                 $0.00                $580.00    $0.00         $0.00      $580.00           $290.00

Group C             Dea Products, Inc                                      $757.50              $5,305.00   $4,251.50     $0.00     $10,314.00       $5,157.00

Group C             Empire Disposal                                         $0.00                $495.00    $0.00         $0.00      $495.00           $247.50

Group C             First American Specialty Insurance Co.                  $0.00                $537.50    $0.00         $0.00      $537.50           $268.75

Group C             First String Sportfishing, Inc.                         $0.00               $3,766.50     $522.50     $0.00     $4,289.00        $2,144.50

Group C             Kaiser Permanente (Foundation Health Plan, Inc.)        $0.00               $3,965.00   $1,583.00     $0.00     $5,548.00        $2,774.00

Group C             L&F Investments                                         $0.00               $1,045.00   $0.00         $0.00     $1,045.00          $522.50

Group C             Lockton Companies, LLC                                 $592.50               $212.50    $0.00         $0.00      $805.00           $402.50

Group C             Orange Coast Auto Group, LLC                            $0.00               $1,805.00   $689.00       $0.00     $2,494.00        $1,247.00

Group C             Pacific Gas and Electric Co.                           $367.50               $382.50    $0.00         $0.00      $750.00           $375.00

Group C             R. Villarreal Construction Co.                        $1,140.00              $297.50    $0.00         $0.00     $1,437.50          $718.75

Group C             Ralph Barr                                             $487.50               $127.50    $0.00         $0.00      $615.00           $307.50

Group C             Reliant Professional Serv.                              $0.00               $2,432.50   $361.50       $0.00     $2,794.00        $1,397.00




** Shaded cells reflect changes from the Court's Table 1                               Table 2, Page 3
                                       Case 6:16-bk-10096-WJ   Doc 1130 Filed 08/14/19 Entered 08/14/19 14:36:17                   Desc
                                                                 Main Document    Page 8 of 17

                    Litigation                                      First                Second         Third     Fourth       Total Fees    Total Fees
                                                                   Fee App               Fee App      Fee App     Fee App     Undiscounted   Discounted
Group C             SierraConstellation Partners LLC               $125.00              $1,022.50   $0.00          $0.00       $1,147.50          $573.75

Group C             WHI Solutions                                  $470.00               $382.50    $0.00          $0.00        $852.50            $426.25

                    Total Group C                                 $4,635.00            $24,474.00   $7,407.50      $0.00       $36,516.50    $18,258.25




Group D             FedEx Truckload Brokerage, Inc.                 $325.00               $0.00     $0.00          $0.00        $325.00            $162.50

Group D             Daniel Fenesan                                  $912.50               $0.00     $0.00          $0.00        $912.50            $456.25

Group D             Inland Presort and Mailing Services             $902.50               $0.00     $0.00          $0.00        $902.50            $451.25

Group D             Jesus Alberto Flores Jimenez                    $175.00               $0.00     $0.00          $0.00        $175.00             $87.50

Group D             Metropolitan Life Insurance Company             $452.50               $0.00     $0.00          $0.00        $452.50            $226.25

Group D             Jason Pugh                                      $502.50               $0.00     $0.00          $0.00        $502.50            $251.25

                    Total Group D                                  $3,270.00              $0.00     $0.00          $0.00      $3,270.00      $1,635.00




                    Total All Groups                              $104,277.00          $96,338.50   $48,351.00   $20,964.50   $269,931.00    $134,965.50




** Shaded cells reflect changes from the Court's Table 1                       Table 2, Page 4
Case 6:16-bk-10096-WJ   Doc 1130 Filed 08/14/19 Entered 08/14/19 14:36:17   Desc
                          Main Document    Page 9 of 17




                            Amended Exhibit 1
               Case 6:16-bk-10096-WJ                          Doc 1130 Filed 08/14/19 Entered 08/14/19 14:36:17                                                               Desc
                                                               Main Document    Page 10 of 17


Fee App           Defendant             Settlement       Contingency   Contingency      Non-Insider Claim    Insider Claim      Date Settlement Funds      Total Settlement   Balance Owing
                                         Amount             Fee          Fee %           Contingency Fee    Contingency Fee           Received             Funds Received      on Settlement




2nd       Advanced Innovative              $18,000.00     $1,800.00        10%                  $1,800.00                      $18,000.00 on 3/15/2018       $18,000.00                $0.00
3rd       American Express                $155,000.00    $31,000.00        20%                 $31,000.00                      $155,000.00 on 8/3/2018       $155,000.00               $0.00
2nd       Anthem Blue Cross                $20,000.00     $4,000.00        20%                  $4,000.00                      $20,000.00 on 4/24/2018       $20,000.00                $0.00

2nd       Ashland LLC fka Ashland           $5,000.00      $500.00         10%                    $500.00                      $5,000.00 on 1/25/2018         $5,000.00                $0.00
          Inc. (Valvoline)
3rd       Bank of America , N.A.          $125,000.00    $25,000.00        20%                 $25,000.00                     $125,000.00 on 9/27/2018       $125,000.00               $0.00
2nd       BMW Bank of North                $21,875.00     $4,375.00        20%                  $4,375.00                      $21,875.00 on 5/11/2018       $21,875.00                $0.00
          America

4th       Brookdale Senior Living          $15,000.00     $3,000.00        20%                  $3,000.00                       $15,000 on 12/4/2018         $15,000.00                $0.00
          Communities, Inc.
4th       Cardone Industries, Inc.        $110,000.00    $22,000.00        20%                 $22,000.00                     $110,000.00 on 1/17/2019       $110,000.00               $0.00

1st       CCNSG, Inc./Riptide               $7,630.00      $763.00         10%                    $763.00                       $2,543.33 on 9/27/2017        $7,630.00                $0.00
          Systems                                                                                                               $2,543.33 on 8/30/2017
                                                                                                                               $2,543.34 on 10/27/2017

4th       Charles Siemer and Cheryl        $25,000.00     $5,000.00    Insider Action                             $5,000.00    $10,000.00 on 7/2/2019        $25,000.00                $0.00
          Kauffman                                                          20%                                                $15,000.00 on 7/12/2019
          (Defendant of the Insider
          Action)

4th       Chase Bank USA, N.A.             $15,000.00     $3,000.00        20%                  $3,000.00                      $15,000.00 on 2/3/2019        $15,000.00                $0.00
3rd       Citibank, N.A.                    $80,000.00   $16,000.00        20%                 $16,000.00                     $80,000.00 on 10/24/2018       $80,000.00                $0.00
1st       Core Supply Company              $25,000.00     $2,500.00        10%                  $2,500.00                     $25,000.00 on 12/14/2017       $25,000.00                $0.00

1st       Daisy Wheel Ribbon Co            $10,000.00     $1,000.00        10%                  $1,000.00                      $10,000.00 on 11/8/2017       $10,000.00                $0.00
3rd       Dorman                             $7,500.00    $1,500.00        20%                  $1,500.00                      $7,500.00 on 6/19/2018        $7,500.00                 $0.00
2nd       Epicor Software Corporation       $20,000.00    $2,000.00        10%                  $2,000.00                      $20,000.00 on 1/17/2018       $20,000.00                $0.00

3rd       FedEx Freight                    $22,859.00     $4,571.80        20%                  $4,571.80                     $22,859.00 on 10/18/2018       $22,859.00                $0.00
3rd       FedEx Ground                      $2,000.00      $400.00         20%                    $400.00                      $2,000.00 on 9/17/2018         $2,000.00                $0.00
1st       FleetCor Technologies             $5,000.00      $500.00         10%                    $500.00                      $5,000.00 on 11/3/2017         $5,000.00                $0.00
2nd       IAP West, Inc.                   $47,500.00     $4,750.00        10%                  $4,750.00                      $27,500.00 on 3/16/2018       $47,500.00                $0.00
                                                                                                                               $20,000.00 on 3/16/2018

4th       Jobber’s Wholesale, Inc.         $25,000.00     $5,000.00        20%                  $5,000.00                      $7,000.00 on 5/20/2019        $11,500.00           $13,500.00
                                                                                                                               $1,500.00 on 6/5/2019
                                                                                                                               $1,500.00 on 7/2/2019
                                                                                                                               $1,500.00 on 8/5/2019
4th       John Spencer and Related       $1,450,000.00   $290,000.00   Insider Action                          $290,000.00    $1,000,000.00 on 3/27/2019    $1,450,000.00              $0.00
          Parties                                                           20%                                                $450,000.00 on 4/25/2019
          (Defendants of the Insider
          Action) $1,450,000.00 if
          paid early, otherwise
          $5,000,000.00)


2nd       Jonthan Sinclair/Orcas, LLC      $25,000.00     $5,000.00    Insider Action                             $5,000.00    $25,000.00 on 6/19/2018       $25,000.00                $0.00
                                                                            20%
2nd       KYB Americas Corporation        $200,000.00    $40,000.00         20%                $40,000.00                      $200,000.00 on 4/3/2018       $200,000.00               $0.00
1st       Libert Bell Equipment             $8,000.00      $800.00         10%                    $800.00                      $8,000.00 on 7/17/2017         $8,000.00                $0.00
          Corporation
4th       Lobb Parties                   $1,000,000.00   $200,000.00   Insider Action                          $200,000.00    $1,000,000.00 on 5/2/2019     $1,000,000.00              $0.00
1st       M.D.M. Packaging &               $14,418.70     $1,441.87        10%                  $1,441.87                      $14,418.70 on 9/20/2017       $14,418.70                $0.00
          Supplies, Inc.

2nd       Mann+Hummel Filtration            $7,500.00      $750.00         10%                    $750.00                       $7,500.00 on 2/8/2018         $7,500.00                $0.00
1st       MAS Automotive                   $93,000.00     $9,300.00        10%                  $9,300.00                     $93,000.00 on 11/13/2017       $93,000.00                $0.00
2nd       Merit Oil Company                  $5,000.00    $1,000.00        20%                  $1,000.00                      $5,000.00 on 3/22/2018         $5,000.00                $0.00
3rd       Merrill Lynch                     $92,500.00   $18,500.00        20%                 $18,500.00                      $92,500.00 on 9/24/2018       $92,500.00                $0.00

3rd       Metropolitan                      $5,000.00     $1,000.00        20%                  $1,000.00                      $2,500.00 on 7/10/2018         $5,000.00                $0.00
          Telecommunications                                                                                                   $2,500.00 on 8/2/2018
1st       NGK Spark Plugs (U.S.A.),        $63,004.42     $6,300.44        10%                  $6,300.44                     $63,004.42 on 10/19/2017       $63,004.42                $0.00
1st       Plews, Inc.                      $17,292.82     $1,729.28        10%                  $1,729.28                      $17,292.82 on 7/7/2017        $17,292.82                $0.00
1st       Prudential Overall Supply         $3,000.00      $300.00         10%                    $300.00                      $3,000.00 on 9/27/2017         $3,000.00                $0.00




                                                                                    Amended Exhbit 1
               Case 6:16-bk-10096-WJ                         Doc 1130 Filed 08/14/19 Entered 08/14/19 14:36:17                                                              Desc
                                                              Main Document    Page 11 of 17


Fee App           Defendant            Settlement       Contingency    Contingency      Non-Insider Claim    Insider Claim     Date Settlement Funds     Total Settlement   Balance Owing
                                        Amount             Fee           Fee %           Contingency Fee    Contingency Fee          Received            Funds Received      on Settlement




4th       Richard Charles Super II          $7,500.00    $1,500.00         20%                  $1,500.00                      $2,500.00 on 1/21/2019       $7,500.00                $0.00
          dba R Super General                                                                                                   $850.00 on 2/15/2019
          Contractor                                                                                                            $850.00 on 3/14/2019
                                                                                                                                $825.00 on 4/19/2019
                                                                                                                                $825.00 on 5/15/2019
                                                                                                                                $825.00 on 6/12/2019
                                                                                                                                 $825.00 on 7/8/2019

2nd       Robert Bosch, LLC                $10,000.00    $2,000.00         20%                  $2,000.00                     $10,000.00 on 6/12/2018      $10,000.00                $0.00
1st       Ryder Truck Rental, Inc.        $15,000.00     $1,500.00         10%                  $1,500.00                     $15,000.00 on 9/15/2017      $15,000.00                $0.00
2nd       San Bernardino County Tax         $7,272.06    $1,454.41         20%                  $1,454.41                      $7,272.06 on 4/9/2018       $7,272.06                 $0.00
          Collector
2nd       Schaeffler Group USA, Inc.      $10,000.00     $2,000.00         20%                  $2,000.00                     $10,000.00 on 4/24/2018      $10,000.00                $0.00

1st       Southern California Edison       $5,000.00      $500.00          10%                    $500.00                      $5,000.00 on 9/27/2017       $5,000.00                $0.00
          Company
1st       Spartan Staffing LLC            $7,500.00       $750.00          10%                   $750.00                       $7,500.00 on 11/8/2017       $7,500.00                $0.00
1st       Spherion Staffing, LLC         $12,223.54      $1,222.35         10%                  $1,222.35                     $12,224.00 on 9/27/2017      $12,224.00                $0.00
1st       Staffmark Investment LLC       $28,977.86      $2,897.79         10%                  $2,897.79                      $28,977.86 on 8/2/2017      $28,977.86                $0.00
2nd       Standard Motor Products,       $105,000.00    $21,000.00         20%                 $21,000.00                     $105,000.00 on 6/20/2018     $105,000.00               $0.00
          Inc.
1st       Staples, Inc.                    $5,500.00      $550.00          10%                    $550.00                      $5,500.00 on 9/8/2017        $5,500.00                $0.00
1st       Star2Star Communications,        $4,000.00      $400.00          10%                    $400.00                     $4,000.00 on 11/13/2017       $4,000.00                $0.00
          LLC
3rd       Sunnyday Lawn Service             $5,000.00    $1,000.00         20%                  $1,000.00                     $5,000.00 on 5/23/2018        $5,000.00                $0.00
2nd       Tenneco Automotive                $7,500.00     $750.00          10%                   $750.00                      $7,500.00 on 12/29/2017       $7,500.00                $0.00
          Operating Company, Inc.
2nd       The Timken Company              $77,500.00     $7,750.00          10%                 $7,750.00                     $77,500.00 on 3/15/2018      $77,500.00                $0.00
4th       William Martin and             $150,000.00    $30,000.00     Insider Action                           $30,000.00    $50,000.00 on 4/25/2019      $150,000.00               $0.00
          Catherine Martin                                                  20%                                               $25,000.00 on 7/18/2019
          (Defendants of the Insider                                                                                          $75,000.00 on 7/22/2019
          Action)


          GRAND TOTAL                   $4,204,053.40    $790,055.95                          $260,055.95      $530,000.00                                $4,190,553.86         $13,500.00




                                                                                    Amended Exhbit 1
Case 6:16-bk-10096-WJ   Doc 1130 Filed 08/14/19 Entered 08/14/19 14:36:17   Desc
                         Main Document    Page 12 of 17




                                       Table 3
        Case 6:16-bk-10096-WJ    Doc 1130 Filed 08/14/19 Entered 08/14/19 14:36:17 Desc
                                   Main Document     Page 13 of 17
Case Administration             Hours     Undiscounted    Discounted        Discounted
                                              Fees           Fees          Blended Rate
First App                       52.70     $17,366.50        $8,683.25       $ 164.77
Second App                       6.80      $1,592.00         $ 796.00       $ 117.06
Third App                        2.00      $ 270.00          $ 135.00       $ 67.50
Fourth App                       5.40      $1,222.50         $ 611.25       $ 113.19
Total                            66.90    $20,451.00        $10,225.50      $152.84


Claims Administration           Hours    Undiscounted       Discounted     Discounted
                                             Fees              Fees       Blended Rate
First App                       63.30     $20,075.00        $10,037.50      $ 158.57
Second App                       4.70      $2,077.50        $1,038.75       $ 221.01
Third App                         .60      $ 285.00          $ 142.50       $ 237.50
Fourth App                       1.80      $ 833.00          $ 416.50       $ 231.39
Total                           70.40     $23,270.50        $11,635.25      $165.27


Fee Applications                Hours    Undiscounted       Discounted     Discounted
                                             Fees              Fees       Blended Rate
First App                       18.70      $4,335.00        $2,167.50       $ 115.91
Second App                      81.30     $10,507.00        $5,253.50       $ 64.62
Third App                       107.70    $27,630.00        $13,815.00      $ 128.27
Fourth App                      81.40     $22,579.00        $11,289.50      $ 138.69
Total                           289.10    $65,051.00        $32,525.50      $112.50


Chapter 11 Professionals' Fee   Hours    Undiscounted       Discounted     Discounted
Applications                                 Fees              Fees       Blended Rate
First App                       95.20     $29,637.50        $14,818.75      $ 155.66
Second App                      13.20      $6,020.00        $3,010.00       $ 228.03
Third App                        4.50      $1,107.50         $ 553.75       $ 123.06
Fourth App                       3.00      $1,099.00         $ 549.50       $ 183.17
Total                           115.90    $37,864.00        $18,932.00      $163.34



                                          Table 3, Page 1
        Case 6:16-bk-10096-WJ     Doc 1130 Filed 08/14/19 Entered 08/14/19 14:36:17 Desc
                                    Main Document     Page 14 of 17
General Avoidance Action         Hours     Undiscounted    Discounted        Discounted
Claims                                         Fees           Fees          Blended Rate
First App                       186.70      $63,337.50        $31,668.75      $ 169.62
Second App                       45.10      $12,899.50         $6,449.75      $ 143.01
Third App                        36.40      $7,625.00          $3,812.50      $ 104.74
Fourth App                        3.70      $1,237.50          $ 618.75       $ 167.23
Total                            271.90     $85,099.50         $42,549.75     $156.49


Insider Action                   Hours     Undiscounted       Discounted     Discounted
                                               Fees              Fees       Blended Rate
First App                       450.00     $205,475.50        $102,737.75     $ 228.31
Second App                      784.20     $411,788.50        $205,894.25     $ 262.55
Third App                       576.90     $320,322.50        $160,161.25     $ 277.62
Fourth App                      604.30     $332,397.50        $166,198.75     $ 275.03
Total                           2,415.40   $1,269,984.00      $634,992.00     $262.89


 GRAND TOTALS as to all          Hours     Undiscounted       Discounted     Discounted
the Above Project Categories                   Fees              Fees       Blended Rate
  (i.e., does not include the
separate Avoidance Actions)
First App                       866.60     $340,227.00        $170,113.50     $ 196.30
Second App                      935.30     $444,884.50        $222,442.25     $ 237.83
Third App                       728.10     $357,240.00        $178,620.00     $ 245.32
Fourth App                      699.60     $359,368.50        $179,684.25     $ 256.84
Total                           3229.60    $1,501,720.00      $750,860.00     $232.49




                                            Table 3, Page 2
        Case 6:16-bk-10096-WJ                    Doc 1130 Filed 08/14/19 Entered 08/14/19 14:36:17                                                  Desc
                                                  Main Document    Page 15 of 17


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 8105 Irvine Center
Drive, Suite 600, Irvine, California 92618

A true and correct copy of the foregoing document entitled (specify): SECOND SUPPLEMENT TO FOURTH INTERIM
APPLICATION FOR APPROVAL OF FEES AND REIMBURSEMENT OF EXPENSES BY SHULMAN HODGES &
BASTIAN LLP, ATTORNEYS FOR CHAPTER 7 TRUSTEE will be served or was served (a) on the judge in chambers in the
form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) August 14, 2019, I
checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the
Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                                Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) August 14, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
after the document is filed.

Judge’s Copy
Honorable Wayne Johnson, US Bankruptcy Court, 3420 Twelfth St, Suite 385, Riverside, CA 92501


                                                                                                Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) Not Applicable, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by
facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                                Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  August 14, 2019                  Lorre Clapp                                                        /s/ Lorre Clapp
  Date                             Printed Name                                                       Signature




               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                 F 9013-3.1.PROOF.SERVICE
        Case 6:16-bk-10096-WJ                     Doc 1130 Filed 08/14/19 Entered 08/14/19 14:36:17                                                  Desc
                                                   Main Document    Page 16 of 17


                                                                     NEF SERVICE LIST

    •       Melody G Anderson mga@replevin.com
    •       Craig H Averch caverch@whitecase.com
    •       Jason Balitzer jbalitzer@sulmeyerlaw.com,
            jbalitzer@ecf.inforuptcy.com;dwalker@ecf.inforuptcy.com;kmccamey@sulmeyerlaw.com
    •       Terence G Banich tbanich@foxrothschild.com;kjanecki@foxrothschild.com,
            proberts@foxrothschild.com
    •       James C Bastian jbastian@shbllp.com
    •       Cristina E Bautista cristina.bautista@kattenlaw.com, ecf.lax.docket@kattenlaw.com
    •       Duane Brescia duane.brescia@strasburger.com
    •       Lynda T. Bui (TR) trustee.bui@shbllp.com, C115@ecfcbis.com
    •       Jonathan C Cahill ecfcacb@aldridgepite.com, jcahill@aldridgepite.com;JCC@ecf.inforuptcy.com
    •       Jeffrey D Cawdrey jcawdrey@grsm.com,
            jmydlandevans@grsm.com;madeyemo@gordonrees.com;sdurazo@grsm.com
    •       Harold L. Collins hcollinslaw@aol.com, halc@knfilters.com
    •       Christina M Craige chris.craige@lw.com
    •       Dina Farhat farhatandassociates@gmail.com, farhatdina@yahoo.com;r57152@notify.bestcase.com
    •       Abram Feuerstein abram.s.feuerstein@usdoj.gov
    •       Nathan Fransen nfransen@fransenandmolinaro.com, deforest@fmattorney.com
    •       Rachel A. Franzoia rfranzoia@lgbfirm.com, srichmond@lgbfirm.com
    •       William B Freeman bill.freeman@kattenlaw.com,
            nicole.jones@kattenlaw.com,ecf.lax.docket@kattenlaw.com
    •       Barry S Glaser bglaser@swesq.com, erhee@swesq.com
    •       Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
    •       Matthew A Gold courts@argopartners.net
    •       Amy L Goldman goldman@lbbslaw.com
    •       Michael I. Gottfried mgottfried@lgbfirm.com,
            srichmond@lgbfirm.com;vrichmond@lgbfirm.com;avedrova@lgbfirm.com
    •       Everett L Green everett.l.green@usdoj.gov
    •       Steven T Gubner sgubner@bg.law, ecf@bg.law
    •       Anna Gumport agumport@sidley.com
    •       James A Hayes jhayes@jamesahayesaplc.com
    •       Garrick A Hollander ghollander@wcghlaw.com,
            pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
    •       Joseph R Ignatuk rignatuk@shbllp.com, sseelert@shbllp.com
    •       Reginald W Jackson rwjackson@vorys.com, mdwalkuski@vorys.com
    •       Eddie R Jimenez ecfcacb@aldridgepite.com, erj@ecf.inforuptcy.com;ejimenez@aldridgepite.com
    •       Gregory K Jones GJones@dykema.com, CAcossano@dykema.com;DocketLA@dykema.com
    •       Eve H Karasik ehk@lnbyb.com
    •       Talin Keshishian tkeshishian@bg.law, ecf@bg.law
    •       Raffi Khatchadourian raffi@hemar-rousso.com
    •       Rika Kido rkido@shbllp.com, avernon@shbllp.com
    •       Jeannie Kim jkim@buchalter.com, docket@buchalter.com
    •       Stuart I Koenig Skoenig@leechtishman.com, sfrey@leechtishman.com;jabrams@leechtishman.com
    •       Mette H Kurth mkurth@foxrothschild.com, mette-kurth-7580@ecf.pacerpro.com
    •       Robert S Lampl advocate45@aol.com, rlisarobinsonr@aol.com
    •       Elan S Levey elan.levey@usdoj.gov, louisa.lin@usdoj.gov
                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                  F 9013-3.1.PROOF.SERVICE
        Case 6:16-bk-10096-WJ                     Doc 1130 Filed 08/14/19 Entered 08/14/19 14:36:17                                                  Desc
                                                   Main Document    Page 17 of 17


    •       Andrew B Levin alevin@wcghlaw.com,
            Meir@virtualparalegalservices.com;pj@wcghlaw.com;jmartinez@wcghlaw.com
    •       Peter W Lianides plianides@wcghlaw.com,
            pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
    •       Craig E Lindberg craig.lindberg@fedex.com, jlpolson@fedex.com,lashauna.hale-
            johnson@fedex.com
    •       Melissa Davis Lowe mlowe@shbllp.com, sswartzell@shbllp.com
    •       Bryant C MacDonald Maclaw51@verizon.net
    •       Samuel R Maizel samuel.maizel@dentons.com,
            alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.
            howard@dentons.com;joan.mack@dentons.com;derry.kalve@dentons.com
    •       Joshua Mandell joshua.mandell@akerman.com,
            evelyn.duarte@akerman.com;connie.harris@akerman.com
    •       Stephen H Marcus shill@gblaw.net
    •       J. Barrett Marum bmarum@sheppardmullin.com, egarcia@sheppardmullin.com
    •       Michael K McCrory michael.mccrory@btlaw.com, adonaldson@btlaw.com
    •       Kristen McCulloch kmcculloch@cgdrblaw.com
    •       Jessica Mickelsen Simon jmsimon@hrhlaw.com
    •       Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
    •       Samuel A Newman snewman@gibsondunn.com
    •       Dace Pavlovskis Dace.Pavlovskis@sba.gov
    •       Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
    •       Donald Reid don@rmbklaw.com, ecf@rmbklaw.com
    •       Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
    •       Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
    •       Craig A Roeb croeb@cgdrblaw.com, asalcedo@cgdrblaw.com
    •       Jeffrey Rosenfeld jrosenfeld@blankrome.com, dalessi@blankrome.com
    •       Anthony J Rothman anthony@arothmanlaw.com
    •       Victor A Sahn vsahn@sulmeyerlaw.com,
            agonzalez@sulmeyerlaw.com;agonzalez@ecf.inforuptcy.com;asokolowski@sulmeyerlaw.com;vsahn@
            ecf.inforuptcy.com
    •       Valerie Smith claims@recoverycorp.com
    •       Diane C Stanfield diane.stanfield@alston.com
    •       Mohammad Tehrani mtehrani@duanemorris.com
    •       Scott C Timpe stimpe@mbnlawyers.com, scott.timpe@gmail.com;aacosta@mbnlawyers.com
    •       Helena Tseregounis htseregounis@sidley.com
    •       Todd L Turoci mail@theturocifirm.com
    •       United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov
    •       John L Viola jviola@thompsoncoburn.com
    •       Amrita B Walgampaya bwalgampaya@ctsclaw.com, nikki@ctsclaw.com
    •       Eric R Wilson kdwbankruptcydepartment@kelleydrye.com, MVicinanza@ecf.inforuptcy.com




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                  F 9013-3.1.PROOF.SERVICE
